Citation Nr: 1545861	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left arm nerve disability, to include as due to an undiagnosed illness.

2.  Entitlement to an initial (compensable) evaluation for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to March 2009.  He served in the Southwest Asia Theater of Operations in Iraq.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

The two issues on the title page are the only ones currently in appellate status.  It is noted that the Veteran's records are now encompassed entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

Following review of record, the issue of entitlement to service connection for a nerve disorder of the left arm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of the claim, the Veteran's pseudofolliculitis barbae has affected less than 5 percent of the entire body and less than 5 percent of exposed areas; there has been no systemic therapy for the condition or disfigurement of the head, face, or neck, or unstable or painful superficial scars or scarring.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for pseudofolliculitis barbae are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800-7806 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  As service connection, an initial rating and an effective date have been assigned as to the claim for a higher rating for pseudofolliculitis barbae, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007).  VA fulfilled its duty to assist the Veteran, to include obtaining adequate VA examination.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.38 U.S.C.A. §38 C.F.R. § 3.159(c).  As such, the claim of entitlement to an initial compensable rating for pseudofolliculitis barbae is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

The Veteran's pseudofolliculitis barbae is analogously evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis which provides that a noncompensable rating where less than 5 percent or the entire body or less than 5 percent of the exposed area is affected, and; no more than topical therapy required during the past 12-month period.  The Code also provides that a 10 percent rating is warranted when there is at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating. Id.

Alternatively, under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is contemplated by three or four scars that are unstable or painful, and a 30 percent rating is indicated for five or more scars that are unstable or painful.  Note (1) of this code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar Id.

Factual Background

The Veteran was afforded a VA examination in August 2009.  He complained of intermittent bumps beneath the facial skin and in the neck area with close shaving. On examination, it was observed that he had pseudofolliculitis in the neck crease with small raised lesions.  It was determined that the symptoms affected less than five percent of both the visible skin and total skin area.  Color photographs were obtained on that occasion that did not depict any untoward symptomatology.

VA and military clinic outpatient records dating from 2009 through 2015 do not reflect any visits for complaints or treatment of pseudofolliculitis barbae.

The Veteran was afforded a VA skin examination in October 2014.  He related that facial skin breakouts occurred infrequently, more with shaving, and if he was exposed to different creams or irritations.  He denied any other skin condition.  The appellant stated that he was not using any topical or other oral medications for skin symptoms.  It was reported that the skin condition was worse in the summer, particularly with sweating.  He said that he had monthly breakouts and used "black soap" and a "puff/buff" that cleared the rash in around a week.  It was noted that there was no disfigurement.  It was reported that nondebilitating urticaria had occurred four or more times in past month.  The examiner stated that no symptoms were present on the facial skin and that no area or exposed areas were affected by pseudofolliculitis barbae on current examination 

Legal Analysis

After reviewing the evidence in its entirety, the Board finds that the Veteran is not entitled to an initial compensable disability rating for pseudofolliculitis barbae.  The 2009 VA examination report indicates that the appellant had small raised lesions in his neck crease, but no nodules, pustules, abscesses, or scarring were observed or reported.  No symptoms were apparent on most recent VA examination in 2014.  Both VA examinations resulted in an estimate of less than 5 percent of the exposed area and less than 5 percent of the total body area affected by pseudofolliculitis barbae.  There is also no evidence that the Veteran has required any systemic therapy or treatment with immunosuppressive drugs and no demonstration of any characteristics of disfigurement.  There is no evidence of any ongoing treatment for pseudofolliculitis barbae during the appeal period.  The Board thus finds that the evidence as a whole does not more closely approximate the criteria for a compensable rating for pseudofolliculitis at any time during the appeal period. 

The Board accepts that the Veteran is competent to report on the severity of his service-connected skin condition.  Although he may believe that he meets the criteria for a higher disability rating, his complaints, along with the medical findings have not met the schedular requirements for a higher evaluation at any time during the appeal period.  As such, the preponderance of the evidence is against a higher rating for pseudofolliculitis barbae.

The Board has considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2015) but finds that there is no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected skin disorder is inadequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Manifestations of this service-connected disability are clearly shown to be no more than mild.  The evidence reflects that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. Thun.


ORDER

An initial compensable rating for pseudofolliculitis barbae is denied.


REMAND

The Board finds that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A with respect to the claim of entitlement to service connection the claimed left arm nerve condition.

The Veteran's service treatment records reflect that he received emergency treatment for sudden numbness and tingling of the left arm in September 2004.  Diagnostic work-up and follow-up were negative for definitive pathology.  The assessment was paresthesias.  Post service, on VA examination in August 2009, he reported left arm numbness primarily involving the hand and sometimes the lateral aspect of the forearm that occurred frequently with headaches.  He stated that the numbness resolved with resolution of headaches.  No left arm joint or muscle problems were detected and there were no findings of neurologic deficit.  Ensuing VA outpatient clinical records reflect that the Veteran referenced arm pain with headaches over the years for which assessments of chronic headaches with left arm numbness lasting the duration of headaches was primarily recorded.  On VA examination in October 2014, it was initially felt that his symptoms suggested an ulnar neuropathy/compression, but electromyogram/nerve conduction studies were performed and the findings were normal.  The examiner opined that as such, it was less likely than not that there was a nerve disorder in the left arm as a direct cause or by way of aggravation.  The record thus reflects that a diagnosis with respect to left arm complaints remains elusive.

The record reflects that when this case was remanded in April 2014, the Board requested a VA examination that included the question as to whether the claimed left arm condition might be considered an undiagnosed illness.  The Board observes, however, that this aspect of the claim was not addressed in the subsequent October 2014 VA examination or in the ensuing supplemental statement of the case.

The Court has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, not considering whether the claimed left arm condition might be considered an undiagnosed illness was a failure to comply with the terms of the remand.  As such, the October 2014 examination report is inadequate for rating purposes and the case must once more be remanded to address the cited deficiency. See C.F.R. § 19.9 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same examiner (or to another examiner if that one is not available) who examined the Veteran in October 2014 for another review and opinion.  The VBMS/Virtual VA claims file must be made available to the examiner. [The Veteran may also be scheduled for another VA examination if this is deemed indicated.] 

The examiner is requested to provide an opinion, as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran now has disability of the left arm that is directly related to service, b) whether disability of the left arm may be deemed to be an undiagnosed illness related to his service in the Gulf War Zone, or is etiologically related to a currently diagnosed condition, including a service-connected disorder, and c) whether any current disorder of the left arm is unrelated to active duty.  The opinion should be set forth in detail. 

2.  After taking any further development deemed appropriate, the RO should re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


